HAWKINS, Circuit Judge,
dissenting:
My colleagues have made the best case imaginable for the proposition that the use of a thermal imaging device constitutes a search within the meaning of the Fourth Amendment. I am not persuaded.
A search, whether of a home, a car, or a body, is, at bottom, an intrusion; a non-consensual invasion of protected space. Whatever its Star Wars capabilities, the thermal imaging device employed here intruded into nothing. Rather, it measured the heat emanating from and on the outside of a house. Nor did law enforcement randomly choose its choice of targets: the agents employing the device were alerted to Kyllo’s house because of its extraordinary use of electricity, a use consistent with indoor marijuana cultivation.
I would follow the lead of our sister circuits and hold that the use of thermal imaging technology does not constitute a search under contemporary Fourth Amendment standards.